

EXHIBIT 10.1
 
 
FORM OF PREMIER RESELLER SOFTWARE LICENSING AGREEMENT
BETWEEN
CYBRA CORPORATION AND SOLZON CORPORATION


THIS AGREEMENT is entered into as of the 27th day of August, 2007 (“Effective
Date”) by and between CYBRA Corporation, a corporation organized under the laws
of the State of New York and having a principal place of business at One
Executive Boulevard, Yonkers, NY 10701 (hereinafter “Publisher”), and Solzon
Corporation, a corporation organized under the laws of the State of New
Hampshire and having a principal place of business at _________________________
(hereinafter “Premier Reseller”)


WHEREAS, Publisher is engaged in the design, creation, distribution, license,
maintenance and support of certain computer software products, and represents
that it is the owner of or has rights to market, license, and distribute certain
computer products (including related documentation) as specifically identified
in Exhibit 1, attached hereto (“Products” or "CYBRA Products"); and


WHEREAS, Premier Reseller sells, licenses and supports software to third party
entities for use in their business operations (“Customer”, “Customers”, or
“Customers and Prospects”); and


WHEREAS, Publisher, complementary to its current business practices, desires to
foster the marketing of its Products (including any successor products together
with any other products as may be made available from Publisher during the term
of this Agreement, any and all of which shall be deemed to be included in the
term “Products” as used in this Agreement) by Premier Reseller to Premier
Reseller Customers and Prospects; and


WHEREAS, Premier Reseller desires to acquire from Publisher a non-exclusive
right and license to market the Products in accordance with the terms and
conditions of this Agreement; and


NOW THEREFORE, in furtherance of the foregoing purpose, the parties agree as
follows:
 
I. Marketing Rights and Software License
 
The Publisher grants the Premier Reseller marketing rights for the
Auto-IdTM suite of software products which is comprised of the MarkMagicTM and
EdgeMagicTM product lines.



A.
Premier Reseller is hereby granted a non-exclusive license to use any current or
future software (“Software”) only in conjunction with Premier Reseller's sale of
the Products purchased directly from Publisher under this Agreement during the
useful life of such Products, as they may be repaired or modified, from time to
time. Premier Reseller agrees the Software may not be modified or reverse
engineered in any manner.




B.
Premier Reseller agrees that such Software shall be treated as the exclusive
property of Publisher and/or Publisher suppliers, as appropriate, and as a
proprietary and trade secret of Publisher and/or Publisher's suppliers, as
appropriate. Premier Reseller shall take those steps as may be necessary to hold
this Software in confidence for the benefit of Publisher or Publisher's
suppliers, as appropriate.




C.
Premier Reseller shall have the right to sublicense Publisher's Software to its
customers only on the terms provided above.



 
 

--------------------------------------------------------------------------------

 
 
II. Period of the Agreement
 
This agreement is effective from date of signature and is in effect for two
years thereafter. This agreement shall thereafter automatically renew for
additional one year periods unless either party notifies the other of its
intention to terminate the Agreement at least 30 days prior to any termination
or renewal date. Each party may terminate the agreement by notifying the other
party of the intent of so doing sixty (60) days in advance without cause.
Termination with cause is immediate.


III. Territorial Limitation
 

 
A.
The Premier Reseller may sell the product(s) anywhere in the world. Premier
Reseller acknowledges that the Products are of United States origin. Premier
Reseller agrees to comply with all national and international laws that apply to
Product, including the US Export Administration and the equivalent Industry
Canada Regulations as well as end-use and destination restrictions issued by the
United States and Canadian governments.



IV. Sales Channels and Commercial Terms
 
The sales channels governed by this agreement are for Premier Reseller to sell
CYBRA Products directly to Premier Reseller customers. When Premier Reseller
purchases CYBRA Products, the sales credit is taken as a discount for resale to
customers or agents.


On an exception basis, Publisher may sell the Products directly to Premier
Reseller customers, provided that either: (a) the Premier Reseller customer
insists on purchasing directly from Publisher rather than from Premier Reseller,
or (b) as mutually agreed upon between Premier Reseller and Publisher. In the
event of such an exception, the Premier Reseller’s sales credit will be paid by
Publisher to Premier Reseller as a commission equivalent to the discount that
would have been due Publisher had Premier Reseller sold directly to the customer
or agent.


CYBRA Products can be sold as a special Premier Reseller bundle, or can be sold
individually. Terms and conditions of CYBRA Product pricing and sales credit are
contained in Exhibit 2 - Commercial Terms.


Publisher periodically publishes new products. The Premier Reseller will be
notified of availability and prices of such products. Sales credit for new
products and add-on options will be consistent with current products.


V. Protection and Security
 
The Premier Reseller undertakes to maintain secrecy concerning know-how,
documentation, working methods, etc. concerning the products, and to use such
information only as required for purposes of executing its obligations under
this agreement.



A.
The Premier Reseller shall not engage directly or indirectly in the production
or development of software products that compete directly with the
Auto-IdTM suite while this agreement remains in effect.




B.
The Premier Reseller is authorized to copy the product for his own backup
purposes and for licensing to end-users. This includes distribution of the
MarkMagic libraries with the distributor's application program libraries.



 
 

--------------------------------------------------------------------------------

 
 
VI. Warranty and Support
 
The Publisher warrants all materials, i.e., documentation and software, and will
be replaced if found to be defective in material or workmanship.


THE WARRANTIES SET FORTH ABOVE ARE OFFERED IN LIEU OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED. EXCEPT AS SET FORTH HEREIN, PUBLISHER MAKES NO OTHER
WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE QUALITY, MERCHANTABILITY, OR
FITNESS OF ITS PRODUCT(S) FOR A PARTICULAR PURPOSE OR USE. PUBLISHER SHALL NOT
BE RESPONSIBLE FOR SPECIAL, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGE,
INCLUDING, BUT NOT LIMITED TO LOSS OF PROFITS OR DAMAGES TO BUSINESS OR BUSINESS
RELATIONS. THIS WARRANTY IS IN LIEU OF ALL OTHER WARRANTIES.


The Publisher is responsible for providing technical support arising from the
use of CYBRA Products.


The Premier Reseller is responsible for all Level One (1) end user technical
support arising from the use of CYBRA Products. Level One (1) support includes
printer connectivity, installation issues and basic usability questions.
 
VII. Selling Methods
 
To sell CYBRA Products, Publisher will provide the Premier Reseller with product
literature in digital files, which can be copied and given to prospects. Any
modifications to the literature must be approved by the Publisher.


Premier Reseller’s customers and prospects that wish to try CYBRA Products for a
trial period can download the product and documentation from the Publisher’s
website. If the customer prefers media instead of download, it is the Premier
Reseller’s responsibility to supply the media.


Premier Reseller’s customer may test CYBRA Products for a 30 day trial period.
The trial period may be extended with Publisher’s permission. For the trial
period the customer requires a temporary license key in order to activate the
software. Premier Reseller will request both temporary and permanent license
keys from the Publisher via email using the CYBRA Premier Reseller License Key
Request Form.


Publisher will issue a permanent license key to the Premier Reseller when
royalties due Publisher (list price less commission) in the form of either a
bank money order, check drawn on a US bank, money transfer or equivalent, in US
funds and signed License Agreements completed by the customer are received by
Publisher.


IX. Disclaimer
 
This agreement does not formulate a joint venture relationship or a partnership.
The Premier Reseller is granted no additional authority to assume any obligation
on behalf of the Publisher, or to perform any act in the name of the Publisher
if not authorized to do so by this agreement.



A.
The Premier Reseller will not make contractual agreements, which bind the
Publisher. The Premier Reseller is not the agent or employee of the Publisher,
and will not represent it as such.




B.
Premier Reseller shall indemnify and hold Publisher free of any and all claims
of loss or liability arising from improper maintenance, support, or
misrepresentation by Premier Reseller's personnel or their authorized agents.




C.
Publisher will indemnify, defend, and hold harmless Premier Reseller for all
claims of whatever nature made by others against Premier Reseller based on the
product, arising out of Publisher's performance under this Agreement, and /or as
a result of Publisher's agreements/relations with anyone else or copyright or
patent infringement claims.



 
 

--------------------------------------------------------------------------------

 
 
X. Legal Considerations/Damages and Liability
 
The laws of the state of New York will govern the terms of this agreement, and
any dispute arising between CYBRA Corporation and the Premier Reseller will be
settled by the jurisdiction of the authorized courts in the state of New York.


THE PARTIES ACKNOWLEDGE THAT THEY HAVE READ THIS AGREEMENT, UNDERSTAND IT AND
AGREE TO BE BOUND BY ITS TERMS AND CONDITIONS. THE PARTIES FURTHER AGREE THAT
IT, INCLUDING THE EXHIBITS ATTACHED HERETO, IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN THE PARTIES, WHICH SUPERSEDES ANY PROPOSAL OR
PRIOR AGREEMENT, ORAL OR WRITTEN, AND ANY OTHER COMMUNICATIONS BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.


IN NO CIRCUMSTANCES WILL EITHER PARTY BE LIABLE FOR INCIDENTAL, CONSEQUENTIAL,
INDIRECT, RESULTING, SPECIAL OR PUNITIVE DAMAGES OF ANY KIND (INCLUDING WITHOUT
LIMITATION LOSS OF PROFITS OR DAMAGE TO BUSINESS OR BUSINESS RELATIONS), HOWEVER
CAUSED, ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT OR ANY ORDER
FOR PRODUCTS ARISING HEREUNDER OR THE PURCHASE OR USE OF PRODUCTS OR SERVICES
FURNISHED BY PUBLISHER TO PREMIER RESELLER.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first written.


The Publisher
The Premier Reseller
 
CYBRA Corporation
 
Solzon Corporation
Authorized Representative:
Authorized Representative:
 
Title:
Title:
 
Address for Notices:
 
One Executive Boulevard
South Westchester Executive Park
Yonkers, NY 10701-6804
USA
Address for Notices:
 
Signature:
Signature:



 
 

--------------------------------------------------------------------------------

 
 